Citation Nr: 0818326	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability to include as secondary to a service-connected 
right foot disability.

3.  Entitlement to service connection for a right hip 
disability to include as secondary to a right foot 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by which the RO, in 
pertinent part, denied service connection for the claimed 
disabilities enumerated above.  

In March 2008, the veteran testified at a hearing before the 
undersigned via video teleconference.  At the hearing, he 
asserted that he wished for his claim of service connection 
for a left knee disability to be considered on a direct basis 
only.  Originally, the RO considered the claim as one that 
included entitlement to service connection on both a direct 
and secondary basis.  See 38 C.F.R. §§ 3.303, 3.310 (2007).

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a current 
low back disability.

2.  The veteran is not shown to be suffering from a current 
disability of the right hip.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability to include 
as secondary to a service-connected right foot disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Service connection for a right hip disability to include 
as secondary to a service-connected right foot disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in January and July 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
asked to submit evidence and/or information in his possession 
to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has 
established a low threshold and requires only that the 
evidence "indicate" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA orthopedic examination was provided in May 
2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records as well as the service medical records.  As 
stated above, the veteran was afforded a relevant and 
comprehensive VA medical examination, and the veteran had the 
opportunity to submit evidence and provide testimony during 
his March 2008 hearing before the undersigned.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Discussion

The veteran has been granted service connection for a right 
foot disability.  The veteran asserts that he has low back 
and right hip disabilities secondary to the service-connected 
right foot disability.

The record reflects no disability of the right hip.  Indeed, 
on May 2005 VA orthopedic examination, the veteran denied any 
injury to the right hip or any functional impairment due to 
the right hip.  Furthermore, there was no history of 
dislocation or recurrent subluxation of the right hip.  On 
examination, there was no deformity, pain, tenderness, or 
abnormality of the right hip.  An X-ray study of the right 
hip was negative for abnormalities.  The examiner assessed a 
normal right hip examination with no loss of function.

Regarding the low back, the service medical records make no 
mention of complaints or treatment relevant thereto.  The 
veteran sought treatment for low back problems in the late 
1980's and early 1990's but no recent treatment has been 
shown.  Moreover, on May 2005 VA orthopedic examination, no 
low back disability was found.  The examiner assessed a 
normal lumbar spine with no loss of function, and an X-ray 
study of the lumbar spine was negative as to abnormalities.

The veteran declined to provide testimony regarding the right 
hip and low back during his March 2008 hearing before the 
undersigned.

The veteran is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  
Thus, the Board cannot credit his apparent assertions 
regarding the presence of disabilities and the etiologies 
thereof.  The most recent competent evidence reveals no sign 
of a right hip or low back disability.  Thus, service 
connection for a right hip or low back disability cannot be 
granted under any theory of entitlement.  38 C.F.R. §§ 3.303, 
3.310; Brammer, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive VA 
orthopedic examination in May 2005, a VA physician diagnosed 
no right hip or low back disabilities.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claims, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.


REMAND

The service medical records reflect that the veteran 
sustained a left knee injury in April 1965.  Relatively 
recent medical evidence is somewhat contradictory.  A 
February 2004 report of D. Blackmon, M.D. contains a 
diagnosis of a probable left medial meniscal tear but 
indicates that radiographs revealed no evidence of 
osteoarthritis.  In May 2005, the veteran was afforded a VA 
orthopedic examination.  Following objective observations and 
X-ray studies, the VA physician diagnosed a normal left knee 
examination with no loss of function and a negative left knee 
X-ray study.

In order to determine whether the veteran indeed has a left 
knee disability that is related to service, further 
development of the evidence is necessary.  The Board observes 
that the veteran asserts that he is receiving cortisone 
injections in the left knee.  Thus, the RO must seek a 
release and obtain all records relevant to the veteran's left 
knee from the Orthopedic Center in Tulsa dated from February 
12, 2004 to the present and secure Muskogee VA Medical Center 
(MC) clinical records dated from May 24, 2006 to the present.

Then, the RO must schedule a VA orthopedic examination to 
determine whether a left knee disability exists and, if so, 
for an opinion regarding the etiology of that disability.

Finally, the RO must send the veteran an amended VCAA notice 
consistent with the Court's holding in Dingess.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Muskogee VAMC clinical records dated from 
May 24, 2006 to the present. 

2.  After obtaining the necessary release, 
make reasonable efforts to secure records 
from the Orthopedic Center in Tulsa dated 
from February 12, 2004 to the present.

3.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from a left knee disability.  The claims 
folder should be given to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
requested to offer an opinion whether any 
left knee disability is attributable to 
service, including any incident thereof.  

The examiner should provide a rationale 
for any opinion provided.  The examination 
report should indicate whether the claims 
file was reviewed.

4.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given an opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


